
	
		I
		112th CONGRESS
		2d Session
		H. R. 5234
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Bayhydur XP
		  2547.
	
	
		1.Bayhydur XP 2547
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 A water-dispersible polyisocyanate product based on
						hexamethylene diisocyanate (HDI) trimer (CAS No. 28182–81–2) and
						Cyclohexanamine, N,N-dimethyl-, compds. with
						3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6-diisocyanatohexane
						homopolymer (CAS No. 666723–27–9) (Bayhydur XP 2547) (provided for in
						subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
